Citation Nr: 1636849	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-04 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for residuals of right eye injury with history of detached retina, decreased visual acuity with residual field defect.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to November 1979 and May 1987 to October 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the December 2009 rating decision, the RO continued the 20 percent for residuals of right eye injury with history of detached retina with residual field defect; added a 10 percent disability rating for residuals of right eye injury with history of detached retina, decreased visual acuity; and combined the eye disability ratings as a single 30 percent disability.  Accordingly, the issue is appropriately characterized on the title page. 

In February 2015, the Veteran was scheduled to appear at his local RO for a video-conference hearing before a Veterans Law Judge.  In February 2015, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.704(d) (2015).


FINDING OF FACT

In January 2015, the Veteran expressed his desire to withdraw all matters from appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the claim of entitlement to an increased rating in excess of 30 percent for residuals of right eye injury with history of detached retina, decreased visual acuity with residual field defect, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  Id. 

Here, in a September 2014 statement, the Veteran expressed his intent to withdraw from appellate consideration his claim of service connection.  In January 2015, it was indicated that all matters were being withdrawn from appellate consideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration of this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


